Exhibit 10.46

TIDEWATER INC.

SUMMARY OF EXECUTIVE OFFICER BASE SALARIES AND

TARGET BONUS OPPORTUNITIES

 

     Annual Base Salary Levels    Target Bonus Opportunities
As a Percentage of Base Salary  

Name and Position

   Fiscal 2009    Fiscal 2010    Fiscal 2009     Fiscal 2010(4)  

Dean E. Taylor
Chairman of the Board, President
and Chief Executive Officer

   $ 598,000    $ 615,940    120 %(1)   120 %

J. Keith Lousteau
Executive Vice President and
Chief Financial Officer
(through September 30, 2008)

   $ 327,600      —      95 %(2)   —    

Quinn P. Fanning
Executive Vice President
(Beginning July 17, 2008) and
Chief Financial Officer
(Beginning October 1, 2008)

   $ 300,000    $ 309,000    67.3 (3)   95 %

Jeffrey M. Platt
Executive Vice President

   $ 322,400    $ 332,072    95 %(3)   95 %

Stephen W. Dick
Executive Vice President

   $ 318,240    $ 327,787    95 %(3)   95 %

Bruce D. Lundstrom
Executive Vice President,
Secretary and General Counsel

   $ 312,000    $ 321,360    90 %(3)   95 %

Joseph M. Bennett
Executive Vice President and
Chief Investor Relations Officer

   $ 250,000    $ 257,500    95 %(3)   95 %

 

(1) To be paid under the terms of the Executive Officer Annual Incentive Plan.

 

(2) Due to Mr. Lousteau’s retirement during fiscal 2009, his bonus payment was
made under his Retirement Agreement.

 

(3) To be paid under the terms of the Management Annual Incentive Plan.

 

(4) As in past years, the bonus will be based upon economic value added (“EVA”)
and safety. In prior years, the bonus of the executive officers other than the
chief executive officer included an individual performance component. In fiscal
2010, the bonus of the chief executive officer will also contain an individual
performance component.

 

1